Case 19-33724   Doc 21   Filed 01/08/20 Entered 01/08/20 15:19:27   Desc Main
                           Document     Page 1 of 7
Case 19-33724   Doc 21   Filed 01/08/20 Entered 01/08/20 15:19:27   Desc Main
                           Document     Page 2 of 7
Case 19-33724   Doc 21   Filed 01/08/20 Entered 01/08/20 15:19:27   Desc Main
                           Document     Page 3 of 7
Case 19-33724   Doc 21   Filed 01/08/20 Entered 01/08/20 15:19:27   Desc Main
                           Document     Page 4 of 7
Case 19-33724   Doc 21   Filed 01/08/20 Entered 01/08/20 15:19:27   Desc Main
                           Document     Page 5 of 7
Case 19-33724   Doc 21   Filed 01/08/20 Entered 01/08/20 15:19:27   Desc Main
                           Document     Page 6 of 7
Case 19-33724   Doc 21   Filed 01/08/20 Entered 01/08/20 15:19:27   Desc Main
                           Document     Page 7 of 7
